Case 8:20-cv-00422-TPB-CPT Document 29 Filed 07/07/20 Page 1 of 6 PageID 432




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

  TASHA WILLIAMS,

          Plaintiff,
  v.                                                             Case No 8:20-cv-422-T-60CPT

  SPEEDY SERVICING, INC.,
  CONCORD ADVICE, LLC,
  AND MICHAEL LUXENBERG,

          Defendants.
                                                          /

       ORDER DENYING DEFENDANTS, CONCORD ADVICE, LLC AND
             MICHAEL LUXENBERG’S MOTION TO DISMISS

          This matter is before the Court on “Defendants, Concord Advice, LLC

  and Michael Luxenberg’s Motion to Dismiss the First Amended Complaint

  and Jury Trial Demand and Memorandum of Law in Support.” (Doc. 17). 1

  Plaintiff Tasha Williams has filed a response in opposition to the motion.

  (Doc. 19). Upon review of the motion, response, court file, and record, the

  Court finds as follows:

                                              Background

          The factual and procedural background of this motion is virtually

  identical to that presented by a number of cases brought by other plaintiffs in

  this district against the same Defendants. Orders in several of these cases


  1 Although the motion refers to the “First Amended Complaint,” the initial complaint in this case has not
  been amended and remains the operative complaint.
                                                Page 1 of 6
Case 8:20-cv-00422-TPB-CPT Document 29 Filed 07/07/20 Page 2 of 6 PageID 433




  have discussed that background in some detail and addressed the same

  arguments and legal issues. See, e.g., Daniel v. Concord Advice, LLC, No.

  8:19-cv-02978-02SPF, 2020 WL 2198204 (M.D. Fla. May 6, 2020); Forbes v.

  Concord Advice, LLC, No. 8:20-cv-405-T-33AEP, Doc. 33 (M.D. Fla. May 5,

  2020); Forbes v. Concord Advice, LLC, No. 8:19-cv-2980-T-33CPT, Doc. 73

  (M.D. Fla. Apr. 21, 2020). 2

          According to Plaintiff, Defendant Speedy Servicing Inc. (“Speedy

  Servicing”) engages in online lending through various websites. (Doc. 1-1 at

  ¶ 10). Speedy Servicing, knowing that Plaintiff resided in Florida, obtained

  an Experian credit report concerning her from Clarity Services, Inc., a

  Delaware corporation doing business in Clearwater, Florida. (Id. at ¶¶ 31-

  32, 235 & Ex. LL at 186). Speedy Servicing requested and obtained the

  report on behalf of a lender known as “Dash of Cash,” an entity or website

  associated with Speedy Servicing. (Id. at ¶¶12, 245, 257). Clarity obtained

  the requested report from Experian and provided it to Speedy Servicing. (Id.

  at ¶¶ 239-42, 245-47, 257). Plaintiff, however, never applied for credit with

  Dash of Cash or consented to Speedy Servicing or any of its related entities

  obtaining her credit report. (Id. at 247). She asserts that Speedy Servicing




  2
    The following similar cases are now pending in the Middle District: Ingram v. Speedy Servicing, Inc, No.
  8:20-cv-420-SCB-SPF; Joseph v. Speedy Servicing, Inc., No. 8:19-cv-2894-CEH-AEP; and Barrios v.
  Concord Advice, LLC, 8:20-cv-399-SCB-JSS.

                                                Page 2 of 6
Case 8:20-cv-00422-TPB-CPT Document 29 Filed 07/07/20 Page 3 of 6 PageID 434




  did not obtain the report for a permissible purpose, thereby violating the Fair

  Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681b(f). (Doc. 1-1 at ¶¶ 243-58,

  284-88). Plaintiff also argues, with supporting documentary evidence, that

  Speedy Servicing engages in lending money to other Florida residents and

  obtains credit reports on them. See (Id. at ¶ 12; Docs. 19 at 16-17; 19-1, Ex.

  E at 34-36, Ex. H at 45- 47, and Ex. I at 48-50).

        Plaintiff argues that Defendants Concord Advice, LLC (“Concord

  Advice”) and Michael Luxenberg are chargeable with Speedy Servicing’s

  actions and contacts with Florida because Luxenberg owns and controls

  Speedy Servicing as well as Concord Advice, and operates Speedy Servicing

  and Concord Advice out of a “combined headquarters” in New Jersey as a

  single business enterprise, commingling funds and sharing employees and

  officers. (Id. at ¶¶ 18-19, 26-27, 30, 128, 215-16, 219, 275-76). Plaintiff

  alleges that this enterprise is “run by, and solely for the benefit of,

  Luxenberg,” who is “responsible for setting [Speedy Servicing’s] policies” and

  is the “true owner and decision maker” of Speedy Servicing. (Id. at ¶¶ 18,

  128, 281). Plaintiff alleges that Speedy Servicing requested her credit

  information “at the direction of Luxenberg or pursuant to policies put in place

  by him.” (Id. at ¶ 253).

        Concord Advice and Luxenberg have moved to dismiss the complaint

  on two grounds. (Doc. 17). First, they argue that they are not subject to

                                      Page 3 of 6
Case 8:20-cv-00422-TPB-CPT Document 29 Filed 07/07/20 Page 4 of 6 PageID 435




  personal jurisdiction in Florida for the claims alleged by Plaintiff. (Id. at 7-

  14). They argue that they have no business dealings or connections to

  Florida and that they never obtained Plaintiff’s credit report. (Id. at 4-5, 9-

  10). They assert that Luxenberg does not own or control Speedy Servicing,

  and that Concord Advice merely provides information technology and

  consulting services to Speedy Servicing. (Id.) Defendants support these

  contentions with an affidavit by Defendant Luxenberg. (Doc. 17-1). Second,

  Defendants argue that the complaint should be dismissed because Plaintiff

  lacks standing to bring her claims and because she fails to state a claim

  against them for a violation of FCRA. (Doc. 17 at 14-17).

                                     Analysis

        The issues presented in Defendants’ motion to dismiss are identical to

  those addressed in rulings on motions to dismiss filed by Concord Advice and

  Luxenberg in the other cases noted above. Plaintiff here, like the plaintiffs

  in those cases, has presented evidence supporting her factual contentions and

  casting doubt on assertions in the Luxenberg affidavit. See Daniel, 2020 WL

  2198204, at *3; Forbes, No. 8:20-cv-405-T-33AEP, Doc. 33 at 18-19; Forbes,

  No. 8:19-cv-2980-T-33CPT, Doc. 73 at 18-19. In view of the conflicting

  evidence and allegations regarding the relationship between Concord Advice

  and Luxenberg and Speedy Servicing, these decisions hold it is appropriate to

  give greater weight to the plaintiffs’ version. See Daniel, 2020 WL 2198204,

                                     Page 4 of 6
Case 8:20-cv-00422-TPB-CPT Document 29 Filed 07/07/20 Page 5 of 6 PageID 436




  at *5; Forbes, No. 8:20-cv-405-T-33AEP, Doc. 33 at 19; Forbes, No. 8:19-cv-

  2980-T-33CPT, Doc. 73 at 19. Moreover, since this issue relates to both

  personal jurisdiction and the merits of the plaintiffs’ claims, these decisions

  have deferred determination of the issue to trial (or an appropriate point

  prior to trial after the plaintiffs have had an opportunity for discovery). See

  Daniel, 2020 WL 2198204, at *3-5; Forbes, No. 8:20-cv-405-T-33AEP, Doc. 33

  at 19-21; Forbes, No. 8:19-cv-2980-T-33CPT, Doc. 73 at 19-21; see also Nissim

  Corp. v. ClearPlay, Inc., 351 F. Supp. 2d 1343, 1350-52 (S.D. Fla. 2004).

  Finally, these decisions have also rejected Defendants’ arguments on

  standing and their Rule 12(b)(6) arguments that plaintiffs have failed to state

  a claim under FCRA. Daniel, 2020 WL 2198204, at *5; Forbes, No. 8:20-cv-

  405-T-33AEP, Doc. 33 at 22-23; Forbes, No. 8:19-cv-2980-T-33CPT, Doc. 73 at

  21-23.

           The Court finds the analysis in the orders cited above persuasive and

  accordingly adopts it as equally applicable here.

           Accordingly, it is

           ORDERED, ADJUDGED, and DECREED:

  (1)      “Defendants, Concord Advice, LLC and Michael Luxenberg’s Motion to

           Dismiss the First Amended Complaint and Jury Trial Demand” (Doc.

           17) is DENIED. Defendants are not precluded from raising the same

           issues at trial or at an appropriate point prior to trial after Plaintiff

                                        Page 5 of 6
Case 8:20-cv-00422-TPB-CPT Document 29 Filed 07/07/20 Page 6 of 6 PageID 437




        has had an opportunity for discovery.

  (2)   Defendants Concord Advice, LLC and Michael Luxenberg are directed

        to answer the complaint on or before July 21, 2020.



        DONE and ORDERED in Chambers, in Tampa, Florida, this 7th day

  of July 2020.




                                   Page 6 of 6
